Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (U.S. Patent No. 5309981) in view of Neumayer et al. (U.S. Patetn Publication No. 20220346596; hereinafter, Neumayer).
Regarding claim 1, Binder teaches an…appliance (the heating cabinet, abstract), comprising: a cabinet (the inner housing of the cabinet, col. 4, l. 34) having a chamber (the volume within the inner housing) positioned within the cabinet; a door (heat insulated door 18) for providing selective access to the chamber; a plurality of walls comprising a top wall (top cover 14), a bottom wall (floor 12), a back wall (rear wall 10), a front wall (the inner surface of the heat insulated door 18), and opposing sidewalls (vertical sidewalls 16) defining the chamber; a fan assembly (fan 24) operable to cause air to flow in the chamber; a fan cover arranged to at least partially cover the fan assembly (the portion of the rear wall 10 that surrounds the aperture that partially exposes the fan 24 to the inner volume); a first heating element (the right and bottom portions of heating element 34) for heating the chamber, the first heating element arranged adjacent to the bottom wall (the bottom portion of the heating element 34 is adjacent to the floor 12); and a duct (the walls that form a connected volume from the air chamber 22 to the preheating chamber 28, including air guidance plate 38) in fluid communication with the fan assembly and the first heating element for directing airflow in the chamber to the fan assembly and across the first heating element to heat the food item (the fan 24 blows air from air chamber 22, through preheating chamber across the heating element 34, through apertures 36 and into the inner volume).
Binder fails to teach that the appliance is an oven appliance, and that the chamber is configured for receipt of a food item for cooking.
However, Neumayer teaches that the appliance is an oven appliance (cooking appliance 28a, called an oven in paragraph 2), and that the chamber is configured for receipt of a food item for cooking (cooking appliance 28a cooks food).
It would be obvious to modify the heating cabinet of Binder with the teachings of Neumayer so that the heating cabinet of Binder is used for cooking food within the inner chamber instead of laboratory materials, like the cooking appliance 28a of Neumayer. It would be obvious to one of ordinary skill in the art to cook food with the heating cabinet of binder because it is used to heat laboratory materials to high temperature, and all cooking requires is a space that can be heated to a high temperature.
Regarding claim 2, the combination of Binder and Neumayer teaches a heating element cover (the portion of the vertical sidewall 16 defined by the apertures 36) arranged above the first heating element (vertical sidewall 16 is located above the bottom portion of the heating element 34), wherein the duct directs the airflow from the fan assembly across the first heating element and through the heating element cover to heat the food item (the fan 24 blows air over the heating element 34 and out the apertures 34 to where food is placed in the combination).
Regarding claim 10, the combination of Binder and Neumayer teaches that the duct is integral with the fan cover (the duct comprises the sidewalls, including the air guidance plate 38, that lead from the fan 24 to the apertures 36. Merriam Webester defines integral as “composed of constituent parts.” Since a series of constituent parts that contact the portion of the rear wall 10 that covers the fan 24 make up the duct, the sidewalls that comprise the duct are integral to the portion of the rear wall 10 that covers the fan. “Integral Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/integral.).
Regarding claim 11, the combination of Binder and Neumayer teaches that the duct is separate component secured to the fan cover or positioned adjacent to the fan cover (the duct comprises the sidewalls, including the air guidance plate 38, that lead from the fan 24 to the apertures 36, all of which are separate components secured to the portion of the rear wall 10 that covers the fan 24).
Regarding claim 12, the combination of Binder and Neumayer teaches that the fan assembly comprises a fan blade (the blades of the fan 24 shown in FIG. 1) and a fan motor (in order to move, the fan 24 must inherently be driven by a motor), the fan motor comprising, at least, a motor shaft (the fan 24 must inherently be connected to the motor via a motor shaft) operably coupled to the fan blade for rotating the fan blade about the motor shaft, and wherein the fan assembly is positioned adjacent to the back wall the fan 24 is positioned near the rear wall 10).
Regarding claim 13, the combination of Binder and Neumayer teaches a second heating element (the left portion of the heating element 34) arranged adjacent to the top wall (the top portion of the left portion of the heating element is adjacent to the top cover 14).
Regarding claim 14, the combination of Binder and Neumayer teaches that the heating element cover is removable (the vertical sidewalls 16 may be disassembled and taken out, as can any piece of the heating chamber).
Regarding claim 15, Binder teaches a method for operating an…appliance (the heating cabinet, abstract), the method comprising: heating the chamber (during a heating operation, the heating element 34 heats an inner volume of the heating cabinet, abstract) via first and second heating elements (left and right portions of the heating elements 34) arranged adjacent to a bottom wall (floor 12) and a top wall (top cover 14) of the oven appliance, respectively (the left portion of the heating element 34 has a bottom portion adjacent to the floor 12, and the right portion of the heating element 34 has a top portion adjacent to the top cover 14); providing a fan assembly adjacent to a back wall of the oven appliance (during assembly, the fan 34 is provided to the rear wall 10); and operating the fan assembly of the oven appliance to direct airflow in the chamber…adjacent to the second heating element…and into a duct (during operation, the fan 24 draws air from the inner volume of the chamber into the air chamber 22 and into a series of volumes defined by walls leading to the preheating chamber 28), wherein the duct is in fluid communication with the fan assembly and the first heating element so as to further draw the airflow across the first heating element and to heat (the duct volumes are in communication with the fan 24 and the heating element 34, allowing the fan to draw air to the heating element 34 to be heated).
Binder fails to teach that the appliance is an oven appliance, placing one or more food items in a chamber positioned within a cabinet of the oven appliance, directing airflow across a top surface of the one or more food items to heat a top surface of the one or more food items, or heating a bottom surface of the one or more food items.
However, Neumayer teaches that the appliance is an oven appliance (cooking appliance 28a, called an oven in paragraph 2), placing one or more food items in a chamber positioned within a cabinet of the oven appliance, directing airflow across a top surface of the one or more food items to heat a top surface of the one or more food items, or heating a bottom surface of the one or more food items (in the below combination, during operation, the fan 24 pulls air from across the inner chamber and blows heated air from the apertures 36 of Binder. This results in hot air cooking the top and bottom of food in the chamber).
It would be obvious to modify the heating cabinet of Binder with the teachings of Neumayer so that the heating cabinet of Binder is used for cooking food within the inner chamber instead of laboratory materials, like the cooking appliance 28a of Neumayer. It would be obvious to one of ordinary skill in the art to cook food with the heating cabinet of binder because it is used to heat laboratory materials to high temperature, and all cooking requires is a space that can be heated to a high temperature.
	Regarding claim 16, the combination of Binder and Neumayer teaches arranging (the assembly must be arranged during manufacturing) a heating element cover (the portion of the vertical idewall 16 that is adjacent to the air guidance plate 38) above the first heating element ( part of the right side of the heating element 34 is disposed beneath the floor 12, meaning that the vertical sidewall 16 is disposed above the heating element 34), wherein the duct directs the airflow from the fan assembly across the first heating element and through the heating element cover to cook the bottom surface of the one or more food items (the fan 24 blows air from air chamber 22 via a series of walled volumes, through preheating chamber across the heating element 34, through apertures 36 and into the inner volume to cook food within).
Regarding claim 17, the combination of Binder and Neumayer teaches that the duct is formed, at least in part, via a boundary wall (air guidance plate 38) extending generally perpendicular from a fan cover of the fan assembly (the air guidance plate 38 is roughly perpendicular to the rear wall 10).
Claim(s) 3-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder and Neumayer as applied to claims 1, 2, and 10-17 above, and further in view of Jeong et al. (U.S. Patent Publication No. 20190003724; hereinafter, Jeong).
Regarding claim 3, the combination of Binder and Neumayer teaches that the heating element cover comprises a second set of apertures (apertures 36).
The combination of Binder and Neumayer fails to teach that the fan cover comprises a first set of apertures.
However, Jeong teaches that the fan cover comprises a first set of apertures (the holes of suction port 311a).
Regarding claim 4, the combination of Binder, Neumayer, and Jeong teaches that the duct is formed, at least in part, via a boundary wall (air guidance plate 38) extending generally perpendicular from the fan cover (the air guidance plate 38 is roughly perpendicular to the rear wall 10).
Regarding claim 5, the combination of Binder, Neumayer, and Jeong teaches an opening (air outlet aperture 42) between the boundary wall and the front wall, wherein, during operation of the oven appliance, the airflow in the chamber is drawn in through the first set of apertures in the fan cover, down to and across the first heating element, up through the opening between the boundary wall and the front wall, and through the second set of apertures of the heating element cover (during operation, the fan 24 pulls air through the holes of suction port 311a of Jeong, across the heating element 34, and through both the air outlet aperture 42 and the apertures 36).
Regarding claim 18, the combination of Binder and Neumayer with respect to claim 15 teaches that operating the fan assembly of the oven appliance to direct the airflow in the chamber across the top surface of the one or more food items and into the duct in fluid communication with the fan assembly and the first heating element to draw the airflow across the first heating element and to the bottom surface of the one or more food items further comprises: directing the airflow in the chamber down to and across the first heating element (the fan 24 blows air across the heating element 34), up through an opening (air outlet aperture 42) between the boundary wall and a front wall of the oven appliance, and through a second set of apertures (apertures 36) of the heating element cover.
	The combination of Binder and Neumayer fails to teach directing the airflow in the chamber through a first set of apertures in the fan cover.
	However, Jeong teaches directing the airflow in the chamber through a first set of apertures in the fan cover (the holes of suction port 311a).
It would be obvious to modify the combination of Binder and Neumayer with the teachings of Jeong so that the rear wall aperture of the fan 24 has multiple small openings instead of one large opening. It would be obvious to one of ordinary skill in the art to combine the references as such so that debris (e.g., food parts) does not enter the aperture of the rear wall 10 of Binder and contact the fan 24, since such an occurrence could cause damage or otherwise make the components of the fan 24 dirty.
	Claim(s) 6-8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder, Neumayer, and Jeong as applied to claims 3-5 and 18 above, and further in view of Boedicker et al. (U.S. Patent Publication No. 20170292713; hereinafter, Boedicker).
	Regarding claim 6, the combination of Binder, Neumayer, and Jeong fails to teach a gap between the door and the front wall, wherein, during operation of the oven appliance, ambient air is drawn through the gap between the door and the front wall to dilute the airflow in the chamber.
However, Boedicker teaches a gap (gasket 22 may allow air in at arrow 70 through small holes, paragraph 27) between the door and the front wall, wherein, during operation of the oven appliance, ambient air is drawn through the gap between the door and the front wall to dilute the airflow in the chamber (in the combination below, air enters at the holes of gasket 22 during operation).
	It would be obvious to modify the combination of Binder, Neumayer, and Jeong with the teachings of Boedicker so that the heating cabinet of Binder includes the gasket 22 of Boedicker at the edges of the heat insulated door 18, and that a certain part of the gasket 22 has holes to allow air into the inner chamber. Additionally, the heating cabinet would include the vent 84 that leads to the exterior environment, to allow exhaust air to exit the chamber. It would be obvious to combine the references as such, so that the heat insulated door 18 would be properly sealed, and so new air could enter the chamber to prevent the accumulation of humidity, smoke, or particulates within the heating chamber.
	Regarding claim 7, the combination of Binder, Neumayer, Jeong, and Boedicker teaches that, during operation of the oven appliance, exhaust air from the opening between the boundary wall and the front wall is used to entrain the ambient air into the chamber (during operation, air flowing through the air outlet aperture 42 would cause air coming through the holes in gasket 22 to be sucked toward the food being cooked).
Regarding claim 8, the combination of Binder, Neumayer, Jeong, and Boedicker teaches that, during operation of the oven appliance, the airflow in the chamber is further drawn out through a vent (vent 84, which draws air out of the inner chamber) of the oven appliance.
	Regarding claim 19, the combination of Binder, Neumayer, and Jeong fails to teach drawing ambient air through a gap between a door of the oven appliance and the front wall to dilute the airflow in the chamber.
	However, Boedicker teaches drawing ambient air through a gap (gasket 22 may allow air in at arrow 70 through small holes, paragraph 27) between a door of the oven appliance and the front wall to dilute the airflow in the chamber (in the combination below, air enters at the holes of gasket 22 during operation).
	It would be obvious to modify the combination of Binder, Neumayer, and Jeong with the teachings of Boedicker so that the heating cabinet of Binder includes the gasket 22 of Boedicker at the edges of the heat insulated door 18, and that a certain part of the gasket 22 has holes to allow air into the inner chamber. Additionally, the heating cabinet would include the vent 84 that leads to the exterior environment, to allow exhaust air to exit the chamber. It would be obvious to combine the references as such, so that the heat insulated door 18 would be properly sealed, and so new air could enter the chamber to prevent the accumulation of humidity, smoke, or particulates within the heating chamber.
	Regarding claim 20, the combination of Binder, Neumayer, Jeong, and Boedicker teaches drawing exhaust air from the opening between the boundary wall and the front wall to entrain the ambient air into the chamber (during operation, air flowing through the air outlet aperture 42 would cause air coming through the holes in gasket 22 to be sucked toward the food being cooked); and further drawing the airflow in the chamber out through a vent (vent 84, which draws air out of the inner chamber during operation) of the oven appliance.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder and Neumayer as applied to claims 1, 2, and 10-17 above, and further in view of Boedicker.
Regarding claim 9, the combination of Binder and Neumayer fails to teach a gasket positioned between the door and the chamber and surrounding an opening of the chamber, wherein, during operation of the oven appliance, the door is sealed shut via the gasket.
However, Boedicker teaches a gasket (gasket 22) positioned between the door and the chamber and surrounding an opening of the chamber, wherein, during operation of the oven appliance, the door is sealed shut via the gasket (the gasket 22, in the combination below, seals the heat insulated door 18).
It would be obvious to modify the combination of Binder and Neumayer with the teachings of Boedicker so that the heating cabinet of Binder includes the gasket 22 of Boedicker at the edges of the heat insulated door 18 to seal the inner chamber. It would be obvious to combine the references as such, so that the heat insulated door 18 would be properly sealed during operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762